DETAILED ACTION
 	This Office Action is in response to the amendment filed on 05/18/2021 in which Claims 1, 10, and 19 are independent claims. Claims 1, 9, 10, 18, and 19 are amended. Claims 1-20 are presented for examination on the merits. 
Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the first inventor to file provisions of the AIA . 
	Response to Arguments
1.	In view of the claim amendments filed on 05/18/2021, applicant’s arguments in pages 6-10 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been fully considered and are persuasive.
	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 03/18/2021 are hereby withdrawn.

 				Allowable Subject Matter

2.	  Claims 1-20 are allowed over prior art of record.

Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term 
	According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed.
	Specifically, the substances of applicant’s arguments in pages 6-10 of the REMARKS filed on 05/18/2021 has been fully considered and are persuasive. In particular,  the arguments: “However, the "state" of the nodes in Krcmaricic-Barackov are not used for security / integrity purposes. In other words, if a node has changed addresses, operating systems, hardware, services, etc., such changes will not be identified. In contrast, in Claim 1, it is determined that a digital representation (ID) of a system component is "invalid" when the re- computed state information is different than the previously stored state information. In this case, any of the attributes of the system component that have changed and which are not registered with the verification system will be identified as invalid. Furthermore, the validator of Krcmaricic-Barackov does not compare a state of a node (i.e., non-commissioned, commissioned, or trust ring peer) to a previous state of the node (i.e., non-commissioned, commissioned, or trust ring peer) to determine anything, let alone, that a digital representation of the nod is invalid. Therefore, it would not be obvious to modify the system of Krcmaricic-Barackov to compare two different states of a device to each other” are persuasive. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 10, and 19 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498